Order unanimously modified, without costs, by striking from the bill of particulars items 7, 9, 10, 11, 12 and 15 through 19. These items are improper as they are irrelevant and do not involve any of the issues. The particulars sought by item 21 are to be furnished by plaintiff within ten days after the completion of his examination before trial of defendants. Examination of plaintiff by defendants is to be allowed as to those items consented to by plaintiff and, in addition thereto, items 2, 3 and 5. Items 4, 8 and 9 are stricken as improper. Settle order. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.